FILED
                             NOT FOR PUBLICATION                              JAN 07 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 FRANK HUIE,                                      No. 07-15440

               Petitioner - Appellant,            D.C. No. CV-04-06363-AWI

   v.
                                                  MEMORANDUM *
 JEANNE S. WOODFORD,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Anthony W. Ishii, Chief District Judge, Presiding

                           Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        California state prisoner Frank Huie appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition challenging the loss of

good time credits. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
affirm.

       Huie contends that the disciplinary process leading to revocation of his good

time credits violated his due process rights. The California court’s determination

that Huie was afforded his due process rights was not an unreasonable application

of federal law. See Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974) (holding that

inmate is entitled to advance written notice of disciplinary charges, an opportunity

to present a defense, and an explanation for the decision). Furthermore, our review

of the record indicates there was “some evidence” to support the disciplinary

decision. See Superintendent v. Hill, 472 U.S. 445, 455 (1985).

       Huie’s motion for appointment of counsel is denied.

       AFFIRMED.




EG/Research                               2                                     07-15440